(2008)
Kathleen ARNOLD and Timothy Cotten, Plaintiffs,
v.
CITIMORTGAGE, INC., et al., Defendants.
Kathleen Arnold and Timothy Cotten, Plaintiffs,
v.
CitiMortgage, Inc., et al., Defendants.
Kathleen Arnold, Plaintiff,
v.
CitiMortgage, Inc., et al., Defendants.
Kathleen Arnold, Plaintiff,
v.
Samuel I. White, P.C., Defendant.
Kathleen Arnold, Plaintiff,
v.
Samuel I. White, P.C., Defendant.
Civil Case Nos. RWT 07-2617, RWT 07-2722, RWT 07-3412, RWT 08-0038, RWT 08-2197.
United States District Court, D. Maryland.
September 11, 2008.

MEMORANDUM OPINION
ROGER W. TITUS, District Judge.
From a review of the factual allegations in the pleadings in the above five cases, it appears that Kathleen Arnold and Timothy Cotten refinanced the mortgage on their home in Calvert County, Maryland. This relatively simple transaction, and those that necessarily evolved from it, apparently were not concluded or carried out in a manner satisfactory to the Plaintiffs. The result has been a veritable explosion of litigation in the Circuit Court for Calvert County, Maryland, the United States Bankruptcy Court for the District of Maryland, and this Court. That litigation has included claims against virtually every person or entity having had any involvement whatsoever with the refinancing at issue and attempts to enforce the loan made as a result of the refinancing.
In the United States Bankruptcy Court, a discharge granted to Ms. Arnold was, pursuant to her own motion, revoked and the proceedings were dismissed by Order entered February 28, 2007, by United States Bankruptcy Judge Thomas J. Catliota. Order Revoking Discharge and Dismissing Case, In re Kathleen Arnold, No. 05-13246 (Bankr.D.Md. Feb. 28, 2007). Therein, he noted that the filings she made have been filled with "vitriol, unsupported allegations of wrongdoing, and insults directed at virtually every entity that has been involved in this case, including the Court." Id. at 2. He then noted that "[n]o party has filed an objection to the Motion, undoubtedly because no party wants to continue to have to deal with the Debtor." Id. Judge Catliota further noted that "throughout this case, the Debtor has conducted herself in a way that is totally at odds with the Maryland State Bar Association Code of Civility and unacceptable to this Court." Id. at 2-3. He lamented "her personal attacks on the United States Trustee and the Trial Attorney assigned to this casefor doing nothing other than properly filing a motion to convert the case from Chapter 11 to Chapter 7 (which the Court granted)." Id. at 3. Judge Catliota observed that according to Ms. Arnold, "practically everyone associated with this case has committed fraud or is impartial [sic], incompetent or colluding against her. The list includes her first counsel, her second counsel, CitiMortgage, the United States Trustee, the intervener's [sic] counsel and this Court." Id. As a result of Judge Catliota's Order, Ms. Arnold was freed to pursue claims arising out of her refinancing, and CitiMortgage was at liberty to pursue efforts to enforce its mortgage.
Six weeks after the Order of Judge Catliota freeing Ms. Arnold to pursue her claims, she filed a multi-count Complaint for Monetary Damages and Other Relief against multiple defendants in the Circuit Court for Calvert County, Maryland. On May 23, 2007, Circuit Court Judge Marjorie L. Clagett entered an Order that contained a veritable primer on the Maryland Rules of Procedure, the conclusion of which was that the Plaintiff's complaint was stricken, as well as all of her other pleadings, but without prejudice to the Plaintiff's right to refile a complaint that complied with the Maryland Rules of Procedure. Order, Arnold v. Citimortgage, Inc., No. C-07-353 (Md.Cir.Ct. May 23, 2007). No appeal was taken by Ms. Arnold, and she did not refile her complaint in that case.
Rather than take advantage of the tutorial provided by Judge Clagett, Ms. Arnold, sometimes joined by Mr. Cotten, initiated five different proceedings in the Circuit Court for Calvert County, which all relate, in one form or another, to the refinancing of the Calvert County residence and any person or entity having any involvement whatsoever with the transaction, or the enforcement of obligations arising out of it. All of these matters have been removed to this Court, and there are now a myriad of motions pending before this Court for disposition.
Rarely does a time arise when a Court must say to a litigant: "Enough." This is one of them. Ms. Arnold and Mr. Cotten may have meritorious claims, but they simply must not pursue them in willful disregard of the Federal Rules of Civil Procedure. "[F]ederal courts have the power and obligation to protect themselves from abusive filing of frivolous and repetitive claims." McMahon v. F & M Bank-Winchester, 45 F.3d 426 (4th Cir.1994) (unpublished). "The [C]ourt has a responsibility to prevent single litigants from unnecessarily encroaching on the judicial machinery needed by others." See Procup v. Strickland, 792 F.2d 1069, 1073 (11th Cir. 1986) (en banc).
The Complaints in these cases are incoherent and difficult, at best, to read. The Federal Rules of Civil Procedure require pleadings to set forth "a short and plain statement of the claim showing that the pleader is entitled to relief." Fed. R. Civil P. 8(a)(2). Each allegation must be "simple, concise and direct." Id. at 8(d)(1). The numerous complaints filed by the Plaintiffs are neither short nor plain. They are inconsistent, confusing, overlapping and laced with vitriol and venom, entirely inappropriate for inclusion in a complaint before this Court.
The Plaintiffs are reminded of Rule 11 of the Federal Rules of Civil Procedure which provides that by signing and filing a pleading, an unrepresented party is certifying to the best of the person's knowledge, information and belief, formed after an inquiry reasonable under the circumstances, that:
(1) it is not being presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) the claims, defenses, and other legal contentions are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new law;
(3) the factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery.
Rule 11 also provides that if the Court determines that the above requirement has been violated, the Court may impose an appropriate sanction on any party that has violated the rule.
The Plaintiffs are not free to file cases before this or any other court without any limitations whatsoever. The Complaints in the above five cases presently pending before this Court contain a total of 447 pages, a number that is grossly excessive in relation to the requirement of Rule 8 that a claim be stated in short and plain terms.
The litigation before this Court must be subject to reasonable controls, and the Court will now exercise that control. Because of the numerous violations of Rule 8 and the impossibility of responding to the pleadings presently pending before the Court, this Court will, as did Judge Clagett before it, strike all of the Complaints pending before this Court in the above five cases. The Court will also consolidate all of the above cases, and direct that all future pleadings be filed in Case No. RWT 07-2617 to the exclusion of any other case.
The Plaintiffs are directed to file an amended complaint, if they choose to do so, in Case No. RWT 07-2617 containing all claims that they may have against any of the Defendants presently before this Court within thirty days of the date of this Order, and such amended complaint may not exceed thirty pages and must be double-spaced in no smaller than 12-point font. The Plaintiffs will be expressly relieved of the obligations to comply with Local Rule 103.6.c.
The Plaintiffs are also reminded of the provisions of Rule 9(b) of the Federal Rules of Civil Procedure. If, after careful reflection on the requirements of Rule 11, the Plaintiffs conclude that they desire to pursue a claim of fraud against any party, they should understand that they are required to "state with particularity the circumstances constituting fraud or mistake." It is a patent violation of this requirement to make vague, generalized allegations of fraud, and certainly if there is no factual basis to support such allegations. The Plaintiffs are free to pursue any bona fide claims of fraud, but they are cautioned that they must make their allegations with particularity in accordance with Rule 9(b) and after careful consideration of the provisions of Rule 11.
The Plaintiffs should remember that this Court will be cognizant, in examining any amended complaint, of the requirements of Rules 8, 9(b), and 11, and will not hesitate to enforce these rules should the Court conclude, after inquiry, that they have been violated. These actions taken by the Court are taken on its own motion and, accordingly, the motions to remand will be denied and the numerous other motions pending before this Court will all be denied as moot.
Finally, the Plaintiffs are cautioned that they are wearing thin the patience of this Court, as they did with Judge Catliota and Judge Clagett. With slight paraphrasing of the decision in Presidio Group, LLC v. GMAC Mortgage, LLC, No. 08-5298, 2008 WL 2595675, 2008 U.S. Dist. LEXIS 49401 (W.D.Wash. June 27, 2008), the Plaintiffs are admonished as follows:
Plaintiffs have a great deal to say,
But it seems they skipped Rule 8(a),
Their Complaints are too long,
Which renders them wrong,
Please re-write and file within thirty days.

ORDER
Upon consideration of the Complaints in the above-captioned cases, the Court on its own motion concluding for reasons set forth in the accompanying Memorandum Opinion that they have been filed in violation of F.R.C.P. 8(a) and that the cases should be consolidated, it is, this 11th day of September, 2008, by the United States District Court for the District of Maryland,
ORDERED, that the above cases are hereby CONSOLIDATED, and all future pleadings by any party shall be filed in Civil Case No. RWT 07-2617, and not in any other case; and it is further
ORDERED, that the Court, on its own motion, STRIKES the Complaints in Civil Case No. RWT 07-2617 [Paper No. 2]; Civil Case No. RWT 07-2722 [Paper No. 2]; Civil Case No. RWT 07-3412 [Paper No. 2]; Civil Case No. RWT 08-0038 [Paper No. 2], and Civil Case No. RWT 08-2197 [Paper No. 2]; and it is further
ORDERED, that the Plaintiffs are granted leave to file an Amended Complaint, not exceeding thirty (30) pages in length, on or before October 13, 2008; and it is further
ORDERED, that the Plaintiffs are relieved from the requirement of complying with Local Rule 103.6.c; and it is further
ORDERED, that Defendants' Motion to Dismiss Plaintiffs' Complaint [Paper No. 9 in Civil Case No. RWT 07-2617] is DENIED AS MOOT; and it is further
ORDERED, that Plaintiffs' Motion entitled "Re: Calvert County Circuit Court Case No. 07-1179C, Motion to Dismiss and Deny Removal of Above Captioned Case and Demand for Hearing on Defendants Legal Right to Have the Case Removed Against the Plaintiffs Legal Right to Bring This Case in Their Circuit Courts of Calvert County Maryland and Said Right to Remove This Case to the Federal, United States District Courts for the District of Maryland, Southern Division, Located at 6500 Cherry Wood Lane, Suite # 240, Greenbelt, MD 20772" [Paper No. 10 in Civil Case No. RWT 07-2617] is DENIED; and it is further
ORDERED, that Plaintiffs' "Counter Opposition Brief with Motion for Hearing Seeking Dispositional Ruling on Supplemental Jurisdiction Determination These Courts Intend to Exercise with Demand for Order of Remand to Federal and State Courts All Claims" [Paper No. 12 in Civil Case No. RWT 07-2617] is DENIED; and it is further
ORDERED, that Plaintiffs' "Amended for Demand for Order of Remand to Federal and State Court Claims" [Paper No. 13 in Civil Case No. RWT 07-2617] is DENIED; and it is further
ORDERED, that Plaintiffs' Motion entitled "Plaintiff Motions the Following: Transfer/Remand, Request for Discovery and Request for Consideration in Favor of Defendant Sanctions Pursuant to Fed. R.Civ.P. 1 1(b)(1)" [Paper No. 15 in Civil Case No. RWT 07-2617] is DENIED; and it is further
ORDERED, that the Motion to Dismiss filed by Defendant, Stewart Title Group, LLC [Paper No. 18 in Civil Case No. RWT 07-2722] is DENIED AS MOOT; and it is further
ORDERED, that the Motion for More Definite Statement filed by Defendant, Wells Fargo Home Mortgage Incorporated [Paper No. 19 in Civil Case No. RWT 07-2722] is DENIED AS MOOT; and it is further
ORDERED, that Defendants Aurora Loan Services LLC, CitiMortgage, Inc., Lehman Brothers Bank, F.S.B., Mortgage Electronic Registration Systems, Inc., Randa S. Azzam, Robert Fraizer, and Daniel J. Pesachowitz's Motion to Dismiss the Complaint or, in the Alternative, for More Definite Statement [Paper No. 21 in Civil Case No. RWT 07-2722] is DENIED AS MOOT; and it is further
ORDERED, that Defendants Aurora Loan Services LLC, CitiMortgage, Inc., Lehman Brothers Bank, F.S.B., Mortgage Electronic Registration Systems, Inc., Randa S. Azzam, Robert Fraizer, and Daniel J. Pesachowitz's Motion to Modify Local Civil Rule 103.5(a) Requirements [Paper No. 28 in Civil Case No. RWT 07-2722] is DENIED AS MOOT; and it is further
ORDERED, that the Motion to Dismiss Complaint filed by Defendant, Martin C. Dennis, [Paper No. 31 in Civil Case No. RWT 07-2722] is DENIED AS MOOT; and it is further
ORDERED, that Plaintiffs' "Motion for Waiver of Process" [Paper No. 35 in Civil Case No. RWT 07-2722] is DENIED; and it is further
ORDERED, that Plaintiffs' "Proof of Service Against Defendant Congressional Funding USA, LLC, and Request to Reissue/Amend Defendant Martin Dennis Summons for Publication or Other Service of Process, or, in the Alternative, Order Permissive Joinder of Parties, or Order Separate Trial of Defendant Martin Dennis Matters" [Paper No. 36 in Civil Case No. RWT 07-2722] is DENIED; and it is further
ORDERED, that Plaintiffs' "Motion to Compel Courts for Hearing on Request for Order of Transfer or Remand" [Paper No. 37 in Civil Case No. RWT 07-2722] is DENIED; and it is further
ORDERED, that Plaintiffs' Motion entitled "Plaintiff Motions the Following: Transfer/Remand, Request for Discovery and Request for Consideration in Favor of Defendant Sanctions Pursuant to Fed. R.Civ.P. 11(b)(1)" [Paper No. 38 in Civil Case No. RWT 07-2722] is DENIED; and it is further
ORDERED, that Plaintiffs' Motion entitled "Plaintiff Motions Service of Process be Perfected by U.S. Marshall Against Defendant Martin Dennis Pursuant to Fed. Rule 4(c)(3)" [Paper No. 39 in Civil Case No. RWT 07-2722] is DENIED; and it is further
ORDERED, that Plaintiffs "Responsive Pleading to Removal of Accounting and Cross Motion for Order of Remand Back to Circuit Courts of Calvert County" [Paper No. 9 in Civil Case No. RWT 07-3412] is DENIED; and it is further
ORDERED, that Defendants CitiMortgage, Inc., Aurora Loan Services LLC, Lehman Brothers Bank, F.S.B., and Samuel I. White's Motion to Dismiss the Complaint or, in the Alternative, Motion to Consolidate Cases [Paper No. 14 in Civil Case No. RWT 07-3412] is DENIED AS MOOT; and it is further
ORDERED, that the Motion to Dismiss Complaint or, in the Alternative, to Consolidate Cases filed by Defendant, Wells Fargo Home Mortgage, Inc., [Paper No. 18 in Civil Case No. RWT 07-3412] is DENIED AS MOOT; and it is further
ORDERED, that Plaintiffs' Motion entitled "Plaintiff Motions the Following: Transfer/Remand, Request for Discovery, Consolidate This Case With Case 8:07CV02617-RWT and Request for Consideration in Favor of Defendant Sanctions Pursuant to Fed.R.Civ.P. 11(b)(1)" [Paper No. 22 in Civil Case No. RWT 07-3412] is DENIED; and it is further
ORDERED, that Defendant's Motion to Dismiss the Complaint or, in the Alternative, Motion to Consolidate Cases [Paper No. 6 in Civil Case No. RWT 08-0038] is DENIED AS MOOT; and it is further
ORDERED, that Plaintiffs' Motion entitled "Plaintiff Motions the Following: Transfer/Remand, Request for Discovery, Consolidate This Case With Case 8:07CV02617-RWT and Request for Consideration in Favor of Defendant Sanctions Pursuant to Fed.R.Civ.P. 11(b)(1)" [Paper No. 8 in Civil Case No. RWT 08-0038] is DENIED; and it is further
ORDERED, that Defendant's Motion to Dismiss the Complaint or, in the Alternative, Motion to Consolidate Cases [Paper No. 8 in Civil Case No. RWT 08-2197] is DENIED AS MOOT; and it is further
ORDERED, that Plaintiffs "Notice of Objection to Time Bared [sic] Removal & Demand for Remand or, in the Alternative, Leave to Appeal Void Standing Order of Removal and, Objection to Defendants Motion to Dismiss or, in the Alternative Consolidate Cases and Plaintiff Demand for Trial by Jury" [Paper No. 10 in Civil Case No. RWT 08-2197] is DENIED.